[ex10xiiix1x1.jpg]

NONQUALIFIED DEFERRED COMPENSATION PLAN

As Amended and Restated Effective January 1, 2009

--------------------------------------------------------------------------------

TABLE OF CONTENTS

              Page PREAMBLE 1   ARTICLE 1 DEFINITIONS 1               1.1       
“Account” 1               1.2   “Beneficiary” 1               1.3 “Benefit
Commencement Date” 1               1.4 “Board” or “Board of Directors” 1
              1.5 “Code” 1               1.6 “Committee” 1               1.7
“Company” 1               1.8 “Company Contributions” 1               1.9
“Compensation” 2               1.10 “Effective Date” 2               1.11
“Elective Deferral” 2               1.12 “Eligible Employee” 2
              1.13 “Participant” 2               1.14 “Plan” 2
              1.15 “Plan Administrator” 2               1.16 “Plan Year” 2
              1.17 “Rabbi Trust” 2               1.18 “Schedule” 2
              1.19 “SEP” 2               1.20 “Section 401(k) Plan” 2
              1.21 “Termination of Employment” 2               1.22 “Valuation
Date” 2    ARTICLE 2 PARTICIPATION 3               2.1 Eligible Class 3
              2.2 Commencement of Participation 3     ARTICLE 3 ESTABLISHMENT OF
ACCOUNTS 4               3.1 Accounts  4               3.2 Credits and Debits to
Accounts 4       ARTICLE 4 CONTRIBUTIONS AND BENEFITS 5               4.1
Benefits  5               4.2 Elective Deferrals 5               4.3 Company
Contributions 5               4.4 Crediting Elective Contributions to Accounts 6
              4.5 Taxation  6               4.6 Investment Funds 6
              4.7 Company Investments 7


i

--------------------------------------------------------------------------------

TABLE OF CONTENTS
(continued)

              Page ARTICLE 5 BENEFIT EVENTS 8               5.1 Benefits
Following Termination of Employment 8               5.2 Death Benefits 8
              5.3 Payor 8               5.4 One-Time Benefit Event 8      
ARTICLE 6 VALUATION AND DISTRIBUTION OF ACCOUNTS 9               6.1 Valuation
of Accounts 9               6.2 Commencement of Benefits 9               6.3
Form and Amount of Payment 9               6.4 Deferral of Benefits 9          
ARTICLE 7 ADMINISTRATION AND CLAIMS PROCEDURE 10               7.1
Administration 10               7.2 Expenses; Reliance on Third-Parties 10
              7.3 Annual Statements 10               7.4 Appointment of a
Conservator 10               7.5 Limitation of Liability 10               7.6
Claims for Benefits 11       ARTICLE 8 FUNDING 12               8.1 In General 
12               8.2 Rabbi Trust 12           ARTICLE 9 AMENDMENT, TERMINATION
AND CHANGE OF CONTROL 13               9.1 Amendment or Termination 13
              9.2 Change of Control 13       ARTICLE 10 GENERAL PROVISIONS 14
              10.1 Payment to Minors and Incompetents 14               10.2 No
Contract  14               10.3 Use of Masculine and Feminine; Singular and
Plural 14               10.4 Non-Alienation of Benefits 14               10.5
Protective Provisions 14               10.6 Governing Law 15               10.7
Captions  15               10.8 Compliance with Section 409A of the Code 15


ii

--------------------------------------------------------------------------------

PREAMBLE

Investors Title Insurance Company the (“Company”) previously established a
non-qualified deferred compensation plan referred to as the Investors Title
Insurance Company Nonqualified Deferred Compensation Plan (the “Plan”),
originally effective June 1, 2004. The Company is amending and restating the
Plan effective January 1, 2009 as set forth herein to (i) reflect certain design
changes to the Plan, (ii) provide for the Plan’s documentary compliance with the
requirements of Section 409A of the Code, and (iii) otherwise meet current
needs.

The purpose of this Plan is to permit selected management employees to set-aside
additional retirement benefits on a pre-tax basis. This Plan shall be unfunded
and maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of Sections 201(2), 301(a)(3) and 401(a)(l) of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”). The Plan is intended to be effective
with respect to Compensation earned after December 31, 2002.

Benefits are based upon hypothetical contributions from a Participant’s
Compensation, and from Company Contributions, in each case which are credited to
a Participant’s “Account”.

It is intended that funds accumulated under this Plan on a Participant’s behalf
will be paid to the Participant at a specified future date determined under
procedures described herein, or upon disability or Termination of Employment.
The Participant may select a lump sum, or from among other payment options for
Plan benefits. Upon the Participant’s death, the Participant’s remaining Account
balance, if any, will be paid to the Participant’s named Beneficiary.

Account balances resulting from a Participant’s deferred compensation may be
credited with interest, at a rate determined by the Company, or with amounts
reflecting and corresponding to the performance (i.e., income, gains, losses,
etc.) of a designated security or index. Further, the Company may choose to set
aside assets relating to Plan obligations in a Rabbi Trust, the corpus of which
will be available to the Company’s creditors in the event of bankruptcy.
However, the Company is under no obligation to invest amounts deemed contributed
to the Plan or to set aside funds in a Rabbi Trust. In all cases, the Company
may elect to pay the benefits promised hereunder from other general assets.
Notwithstanding the fact that the Company may set aside assets in respect of its
obligations under the Plan, the Plan is unfunded and the rights of Participants
and Beneficiaries are limited to those of general, unsecured creditors of the
Company.

--------------------------------------------------------------------------------

ARTICLE 1
DEFINITIONS

The following words and phrases when used in the Plan shall have the following
meanings, unless a different meaning is plainly required by the context:

1.1     

“Account” means the bookkeeping account established for the measurement of the
Company’s accumulated liability to a Participant under the Plan. Each
Participant’s Account will reflect the undistributed balance to the credit of
the Participant, representing accumulated Elective Deferrals and Company
Contributions, and the hypothetical investment earnings, gains and losses
credited to the Account under the terms of the Plan.

               1.2     

“Beneficiary” means the person, persons or trust designated by the Participant
or former Participant to receive benefits under the Plan in the event of the
Participant’s death prior to the full distribution of his Account. A Participant
shall designate his Beneficiary or Beneficiaries in writing under the specific
procedures as shall be established by the Plan Administrator. A Participant may
change his Beneficiaries at any time by delivering written instructions to the
Plan Administrator. In the event a Participant dies without a valid designation
of Beneficiary in effect, the Participant’s remaining Account shall be payable
to his spouse or, if the Participant is not married at the time of death, to his
estate.

  1.3     

“Benefit Commencement Date” means the date upon which the Participant’s
Termination of Employment occurs or is deemed to occur in accordance with the
provisions of Article 4 and after which the distribution of benefits to the
Participant will commence in accordance with the provisions of Article 4 and
Article 5.

  1.4     

“Board” or “Board of Directors” means the Board of Directors of Investors Title
Insurance Company.

  1.5     

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and any regulations issued thereunder. Reference to any section of the Code
shall include any successor provision thereto.

  1.6     

“Committee” means the Compensation Committee of Investors Title Insurance
Company or such other person or persons designated by the Company to determine
the eligibility of employees for participation in the Plan in accordance with
the provisions of Article 2, and to provide oversight to the administration of
the plan in accordance with Article 7.

  1.7     

“Company” means Investors Title Insurance Company, a North Carolina corporation,
and its successor or successors. The Company is a wholly-owned subsidiary of
Investors Title Company.

  1.8     

“Company Contributions” means the amounts which the Company will credit to a
Participant’s Account, as provided in Section 4.3.


--------------------------------------------------------------------------------


1.9

“Compensation” means the aggregate compensation paid to a participant by the
Company for a Plan Year, including salary, overtime pay, commissions, bonuses
and all other items that constitute wages within the meaning of § 3401 (a) of
the Code or are required to be reported under §§ 6041(d), 6051(a)(3) or 6052 of
the Code. Compensation also includes Elective Deferrals under this Plan and any
deferrals under cash-or-deferred arrangements or cafeteria plans that are not
includible in gross income by reason of § 125 or § 402(a)(8) of the Code but
does not include any other amounts contributed pursuant to, or received under,
this Plan or any other plan of deferred compensation. Compensation excludes all
stock option transactions, relocation reimbursements, and automobile allowances.

               1.10

“Effective Date” means June 1, 2004.

  1.11

“Elective Deferral” means the amounts of Compensation which a Participant may
elect to defer receipt until a later date, and which will be credited to such
Participant’s Account, as provided in Section 4.2.

  1.12

“Eligible Employee” means an employee of the Company who is included in the
eligible class described in Section 2.1, and who is listed on the Schedule.

  1.13

“Participant” means an Eligible Employee for whom an Account is being maintained
under the terms of the Plan.

  1.14

“Plan” means the Investors Title Insurance Company Non-Qualified Deferred
Compensation Plan as set forth in this document and as amended from time to
time.

  1.15

“Plan Administrator” means the Company.

  1.16

“Plan Year” means each calendar year commencing January 1, 2004 and thereafter.

  1.17

“Rabbi Trust” means, for the purposes of this Plan, a grantor trust under
Subpart E of Subchapter J of Chapter I of the Code established by an employer in
connection with a nonqualified deferred compensation or supplemental retirement
benefit plan, the assets of which may be reached by the employer grantor’s
general creditors.

  1.18

“Schedule” means the document which lists the Eligible Employees who are
Participants in the Plan, as such Schedule is amended from time to time.

  1.19

“SEP” means the simplified employee pension which the Company sponsored and
administered prior to January 1, 2008, as provided in Code Section 408.

  1.20

“Section 401(k) Plan” means the Investors Title Insurance Company and Affiliates
401(k) Plan, effective February 1, 2008, which the Company sponsors and
administers, as provided in Code Section 401(k).

  1.21

“Termination of Employment” means any termination of the employee/employer
relationship between a Participant and the Company for any reason. For purposes
of the Plan, whether a “Termination of Employment” has occurred shall be
determined in a manner consistent with the requirements of Section 409A of the
Code and the Company’s 409A Policy, if any.

  1.22

“Valuation Date” means the last day of each calendar quarter, and is the date on
which Participant Account values are determined.

2

--------------------------------------------------------------------------------

ARTICLE 2
PARTICIPATION

2.1 Eligible Class.                                 (a)

Except as provided in (b) and (c) below, an individual who is employed by the
Company is an Eligible Employee with respect to a particular Plan Year only if
he is both (i) within a select group of management or highly compensated
Employees within the meaning of Sections 201(2), 301 (a)(3) and 401 (a)(l) of
ERISA, as determined by the Committee in its sole discretion, and (ii)
identified by the Company as an Eligible Employee and listed in the Schedule A,
attached hereto.

    (b)

Each Eligible Employee must cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
benefits hereunder. Notwithstanding any provision in the Plan to the contrary,
an individual who would otherwise be eligible to receive benefits under the Plan
shall nevertheless be considered ineligible, and may be barred by the Company
from participation in the Plan, (i) if he refuses to cooperate with any
requirement which the Committee or Plan Administrator may reasonably impose; or
(ii) if the Company chooses, in its discretion, to purchase one or more life
insurance policies on the life of the individual in connection with its
obligations under this plan, and the individual fails to submit a complete and
accurate application in connection with the acquisition of the policy(ies), or
fails to submit to any physical examination that the insurer may require, or
fails to provide any other information that the insurer or Plan Administrator
may reasonably request or to comply with any other requirement which the insurer
may reasonably impose.

  2.2 Commencement of Participation.    

Each Eligible Employee shall first become a Participant as of the initial pay
period for the first Plan Year following the date upon which he is first
determined by the Committee to be an Eligible Employee.

3

--------------------------------------------------------------------------------

ARTICLE 3
ESTABLISHMENT OF ACCOUNTS

3.1 Accounts.    

The Plan Administrator will establish and maintain separate memorandum Accounts
for each Participant, for bookkeeping purpose only, which will be used to
measure the amount of the Company’s liability to each Participant and
Beneficiary under this Plan.

  3.2 Credits and Debits to Accounts.    

The Plan Administrator will, as often and as soon as may be reasonable and
practicable, make such adjustments to the Accounts, by credit (addition) or
debit (reduction), as may be necessary and/or appropriate to reflect:

                                (a) a Participant’s Elective Deferrals,     (b)
any Company Contributions,     (c)

any accrued interest (if Company contributions are deemed to be invested at
interest), and

    (d)

any income and/or expense, and any gain or loss (i.e., increase or decrease,
whether realized or unrealized), associated with any other investment(s) in
which the contributions are deemed be invested, so that the balance of any
portion of the Account that is deemed to be invested will be adjusted in the
same manner and amount that it would have been adjusted had the Account
investment actually been made (i.e., so as to reflect the net amount invested,
and any changes in the investment’s market or net asset value).

4

--------------------------------------------------------------------------------

ARTICLE 4
CONTRIBUTIONS AND BENEFITS

4.1 Benefits.    

Participants (or their Beneficiaries) will be entitled to benefits from this
Plan upon the Participant’s Termination of Employment. Benefits will be based
upon the value of a Participant’s Account, which will reflect credits for (i)
hypothetical “contributions” made by the Company in an amount equal to a
Participant’s Elective Deferrals, (ii) hypothetical contributions made by the
Company in amounts as described in Section 4.3, and (iii) additional credits (or
debits) for the hypothetical investment performance of those contributions, as
hereinafter described.

  4.2 Elective Deferrals.    

A Participant may file a written election with the Company (on a form approved
by the Company) to defer receipt of any Compensation which the Participant would
otherwise be entitled to receive from the Company. Except as otherwise provided
herein, the Participant’s election to defer payment of his Compensation must be
made at least thirty (30) days before the beginning of the calendar year for
which the Compensation is payable. If the Participant elects to defer any
Compensation under this Section 4.2, the election may not be revoked during the
calendar year in which it was intended to be applicable; however, the
Participant may revoke and/or re-elect for Compensation that may be earned
subsequent calendar years.

  4.3 Company Contributions.                                 (a)

Initial Contribution. On or before December 31, 2004, the Company credited to
the account of each Participant who was employed by the Company on January 1,
2004, a sum equal to the aggregate amount that the Company would have
contributed to such Participant’s SEP during the period from January 1 to
December 31, 2003 if the Company’s contributions to the SEP had not been limited
by Code Sections 401(a)(17) and 415(c) less the amount actually contributed to
such Participant’s SEP during such calendar year.

    (b)

Pre-2008 Annual Contributions. On or before December 31 of each calendar year
beginning on or after January 1, 2004 but before January 1, 2008, the Company
credited to the account of each Participant a sum equal to the amount that the
Company would have contributed to such Participant’s SEP during such calendar
year if the Company’s contributions to the SEP for such calendar year had not
been limited by Code Sections 401(a)(17)and 415(c) less the amount actually
contributed to such Participant’s SEP during such calendar year.

    (c)

2008 Annual Contributions. On or before March 15, 2009, the Company will credit
to the account of each Participant a sum equal to the amount that the Company
would have contributed to such Participant’s account under the Section 401(k)
Plan as Non-Elective Company Contributions during such calendar year if
Non-Elective Company Contributions to the Section 401(k) Plan for such calendar
year 2008 had not been limited by Code Sections 401(a)(17), 401(k)(3), 401(m),
402(g), and 415(c) less the Non-Elective Company Contributions actually
contributed to such Participant’s account under the Section 401(k) Plan during
the 2008 calendar year.

  (d)

Cessation of Company Contributions. Notwithstanding anything herein to the
contrary, no Company Contribution shall be made hereunder for calendar years
beginning on or after January 1, 2009.

5

--------------------------------------------------------------------------------


4.4 Crediting Elective Contributions to Accounts.    

Elective Deferrals will be credited to a Participant’s Account within fifteen
(15) days after the end of the month to which the Elective Deferrals relates. No
amount shall actually be set aside for payment under this Plan, and the
existence of the Account shall not create and shall not be deemed to create a
trust of any kind, or fiduciary relationship between the Company and the
Participant or his Beneficiary.

  4.5 Taxation.    

Amounts credited to a Participant’s Account under this Plan are subject to rules
of taxation (including employment taxes) as may be applicable from time to time.
Any taxes owing in a year will be deducted from a Participant’s Compensation
pursuant to rules established by the Committee.

  4.6 Investment Funds.                                 (a)

Investment Funds Offered under Plan. The Company, in conjunction with the advice
and recommendations of its investment advisors, shall designate one or more
investments to be offered under the Plan, and shall provide the Participant a
list of the mutual funds, stocks, bonds securities or other assets into which
the Participant’s Account may be deemed invested.

    (b)

Change in Investment Funds Offered under Plan. In its sole discretion, the
Company may from time to time, upon advice and recommendations by its investment
advisors, designate other investment funds in addition to or in lieu of the
investment funds then being offered under the Plan. Any such change in the
investment funds offered under the Plan may be made without amending the Plan.
Any addition or deletion of a designated investment fund shall be communicated
to the Participant.

      (c)

Participant’s Choice of Funds. The Participant’s choice of the investment funds
into which an Account is deemed to be invested shall be the sole responsibility
of the Participant. At the time an individual becomes a Participant (or within a
short period of time thereafter), he may make an initial election regarding such
deemed investment funds by submitting a completed investment election form to
the Plan Administrator (in such documents as the Plan Administrator may
designate).

6

--------------------------------------------------------------------------------


  (d)

Revised Participant’s Elections Regarding Investment Funds. The Participant may
elect to change the investment funds into which his Account is deemed to be
invested by completing a new investment election form. On such form, the
Participant may designate the investment funds into which future Elective
Deferrals and Company Contributions will be deemed to be invested and may change
the investment funds into which prior Elective Deferrals and Company
Contributions are deemed to be invested. Such changes shall become effective as
soon as administratively feasible following the date the investment election
form is completed and submitted to the Plan Administrator.

                                (e)

Default Provision. In the event the Participant fails to provide instructions on
the investment of his Account, the Participant’s Account shall be deemed
invested in a money market or similar type fund until further instructions are
received from the Participant.

    (f)

Investment Performance Not Guaranteed. The Participant shall assume all risks
that the investments attributable to his Account may decrease in value when
invested in accordance with his investment instructions made pursuant to this
Section 4.5. Notwithstanding any other provision of this Plan to the contrary,
the Company shall not be liable to the Participant for any decrease in the value
of investments attributable to the Participant’s Account resulting from his
investment selections, including, but not be limited to, market value
fluctuations, administrative fees, sales commissions, and withdrawal or
surrender penalties/charges.

  4.7 Company Investments.    

Any investment the Company may actually make in connection with Section 4.5 of
the Plan shall at all times remain part of the general assets of the Company,
within the Company’s control and available for any Company purpose, subject to
the provisions of any Rabbi Trust to which any actual investment is transferred;
and the rights of Participants and their Beneficiaries will remain those of
unsecured general creditors of the Company.

7

--------------------------------------------------------------------------------

ARTICLE 5
BENEFIT EVENTS

5.1 Benefits Following Termination of Employment.    

Upon a Participant’s Termination of Employment, the Company will pay benefits to
the Participant in the amount and manner described in Article 6.

  5.2 Death Benefits.     (a)

Prior to his death, a Participant shall have the right to designate one or more
Beneficiary for the amount payable under this Section 5.2.

    (b)

If the Participant’s Termination of Employment occurs as a result of such
Participant’s death, the Participant’s Account will be paid to the Participant’s
named Beneficiary(ies) in a lump sum as described in Section 6.3. Payment will
occur as soon as may be practicable under procedures established by the Plan
Administrator.

    (c)

Unless the Participant’s Beneficiary designation provides to the contrary, the
following will apply with respect to payments after the Participant’s death:

                                                 (i)

If the primary Beneficiary survives the Participant but dies before distribution
of the amount credited to such Participant’s Account, such amount will be paid
to the Beneficiary’s estate.

      (ii)

If the primary Beneficiary does not survive the Participant, payment will be
made to a contingent Beneficiary or, if none is named or none survives the
Participant, to the Participant’s estate.

  5.3 Payor.    

The Company may pay directly any amounts due under the Plan to a Participant or
Beneficiary, or it may delegate responsibility for payments to a trustee or
other third party.

  5.4 One-Time Benefit Event.    

Notwithstanding any other provision to the contrary, a Participant may elect to
receive a distribution equal to 100% of his Account under the Plan provided that
such election is (i) in writing; and (ii) received by the Plan Administrator no
later than December 31, 2008. Such distribution will occur on or before January
31, 2009.

8

--------------------------------------------------------------------------------

ARTICLE 6
VALUATION AND DISTRIBUTION OF ACCOUNTS

6.1 Valuation of Accounts.    

A Participant’s Account shall be valued as of each Valuation Date under
procedures established by the Plan Administrator.

               6.2 Commencement of Benefits.    

Benefits will be paid after the Participant’s Benefit Commencement Date, which
shall be determined in accordance with the terms of Article 5. Notwithstanding
any provision herein to the contrary, to the extent applicable, in no event
shall any payment hereunder be made earlier than six months after the date of
the Participant’s termination of employment with the Company, except in
connection with the Participant’s death.

  6.3 Form and Amount of Payment.    

A Participant will receive a full lump sum payable on or within thirty days
after the Participant’s Benefit Commencement Date, equal to the Account balance
as of the Valuation Date immediately preceding the Benefit Commencement Date

  6.4 Deferral of Benefits.    

A Participant will have one opportunity to postpone the commencement of his
benefits for his Account, as follows: At least twelve (12) months prior to the
date on which distribution would otherwise commence, the Participant may elect
to postpone, but not accelerate, his Benefit Commencement Date to a later
specified date which may not be earlier than five years after the date on which
distribution would otherwise commence. Any election which is determined,
considering the date upon which the Participant terminates or is deemed to have
terminated under Article 5, to have been made too late, and not otherwise in
accordance with this Section 6.4 or Section 409A of the Code, will be void and
without effect.

9

--------------------------------------------------------------------------------

ARTICLE 7
ADMINISTRATION AND CLAIMS PROCEDURE

7.1 Administration.                 

The Plan shall be administered by the Board, which shall have the authority,
duty and power to interpret and construe the provisions of the Plan as the Board
deems appropriate including the authority to determine eligibility for benefits
under the Plan. The Board shall have the duty and responsibility of maintaining
records, making the requisite calculations and disbursing the payments
hereunder. The interpretations, determinations, regulations and calculations of
the Board shall be final and binding on all persons and parties concerned. Any
benefits payable under this Plan will be paid only if the Plan Administrator
decides in its discretion that the applicant is entitled to them.

  7.2 Expenses; Reliance on Third-Parties.    

Expenses of administration shall be paid by the Company. The Board shall be
entitled to rely on all tables, valuations, certificates, opinions, data and
reports furnished by any actuary, accountant, controller, counsel or other
person employed or retained by the Company with respect to the Plan.

  7.3 Annual Statements.    

The Board shall furnish individual annual statements of accrued benefits to each
Participant, or Beneficiary, in such form as determined by the Board.

  7.4 Appointment of a Conservator.    

The Company may from time to time establish rules and procedures which it
determines to be necessary for the proper administration of the Plan and the
benefits payable to an individual in the event that individual is declared
incompetent and a conservator or other person legally charged with that
individual’s care is appointed. Except as otherwise provided herein, when the
Company determines that such individual is unable to manage his or her financial
affairs, the Company may pay such individual’s benefits to such conservator,
person legally charged with such individual’s care, or institution then
contributing toward or providing for the care and maintenance of such
individual. Any such payment shall constitute a complete discharge of any
liability of the Company and the Plan for such individual.

  7.5 Limitation of Liability.    

Notwithstanding any provision herein to the contrary, neither the Company nor
any individual acting as an employee or agent of the Company shall be liable to
any Participant, former Participant, designated Beneficiary, or any other person
for any claim, loss, liability or expense incurred in connection with the Plan,
unless attributable to fraud or willful misconduct on the part of the Company or
any such employee or agent of the Company.

10

--------------------------------------------------------------------------------


7.6 Claims for Benefits.   All claims for benefits shall be handled through the
following procedure:     (a)

Claim. A person who believes that he is being denied a benefit to which he is
entitled under the Plan (hereinafter referred to as a “Claimant”) may file a
written request for such benefit with the Company, setting forth his claim. The
request must be addressed to the Plan Administrator at the Company’s then
principal place of business.

    (b)

Claim Decision. Upon receipt of a claim, the Plan Administrator shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Plan Administrator may,
however, extend the reply period for an additional ninety (90) days for
reasonable cause.

 

If the claim is denied in whole or in part, the Plan Administrator shall adopt a
written opinion, using language calculated to be understood by the Claimant,
setting forth:

                                                 (i)

The specific reason or reasons for such denial;

      (ii)

The specific reference to pertinent provisions of this Agreement on which such
denial is based;

      (iii)

A description of any additional material or information necessary for the
Claimant to perfect his claim and an explanation why such material or such
information is necessary;

      (iv)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and

      (v)

The time limits for requesting a review under Section 7.6(c) and for review
under Section 7.6(d).

    (c)

Request for Review. Within sixty (60) days after the receipt by the Claimant of
the written opinion described above, the Claimant may request in writing that
the Assistant Secretary of the Company review the determination of the Company.
Such request must be addressed to the Assistant Secretary of the Company, at its
then principal place of business. The Claimant or his duly authorized
representative may, but need not, review the pertinent documents and submit
issues and comments in writing for consideration by the Company. If the Claimant
does not request a review of the Company’s determination by the Assistant
Secretary of the Company within such sixty (60) day period, he shall be barred
and estopped from challenging the Company’s determination.

        (d)

Review of Decision. Within sixty (60) days after the Assistant Secretary’s
receipt of a request for review, he will review the Company’s determination.
After considering all materials presented by the Claimant, the Assistant
Secretary will render a written opinion, written in a manner calculated to be
understood by the Claimant, setting forth the specific reasons for the decision
and containing specific references to the pertinent provisions of this Agreement
on which the decision is based. If special circumstances require that the sixty
(60) day time period be extended, the Assistant Secretary will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

11

--------------------------------------------------------------------------------

ARTICLE 8
FUNDING

8.1 In General.                 

This Plan is unfunded. The rights of a Participant or Beneficiary are those of
an unsecured general creditor of the Company. In general, benefits will be paid
by the Company from its general assets when due.

   

The Company, in its sole discretion, shall decide whether or not to underwrite
its obligations under the Plan by actually investing amounts equal to the
Company contributions in any investment vehicle. If the Company decides to
invest its contributions, no Participant or Beneficiary will have any interest
in those actual investments, even if those actual investments correspond to the
Plan’s hypothetical investments, and even if the amounts invested correspond to
the amounts of the Company’s hypothetical Plan contributions. Any investment the
Company makes in connection with the Plan shall at all times remain part of the
general assets of the Company, subject to the provisions of any Rabbi Trust to
which any actual investment is transferred; and the rights of Participants and
their Beneficiaries will remain those of unsecured general creditors of the
company.

   

Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, claims, or interests in any specific property or
assets of the Company, including any investments actually acquired in connection
with the Company’s obligations under the Plan, except as may be provided for in
a Rabbi Trust which the Company may choose to establish, as provided for in
Section 8.2. No life insurance policy(ies) or other asset(s) of the Company
shall be held by the Company, or by any other person or entity, in a fiduciary
capacity, under any trust expressed or implied, for the benefit of Participants,
their Beneficiaries, heirs, successors, or assigns (other than under a Rabbi
Trust), or shall be held as collateral security for the fulfillment of the
obligations of the Company under this Plan. Any and all of the Company’s assets,
including such Policies, shall be, and remain, the general, unpledged,
unrestricted assets of the Company.

   

Whether or not the Company sets aside assets in a Rabbi Trust in connection with
this Plan, the Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future.

  8.2 Rabbi Trust.    

The Company may transfer cash, life insurance policies or any other assets to a
Rabbi Trust which it may establish in connection with the Plan.

   

In that event, Plan benefits may be paid, in the absolute discretion of the
Company, from the Company’s other general assets, or from assets held in the
Rabbi Trust.

   

In the event that assets are placed in a Rabbi Trust, those assets shall remain
available to general creditors of the Company in the event of its insolvency.

12

--------------------------------------------------------------------------------

ARTICLE 9
AMENDMENT, TERMINATION AND CHANGE OF CONTROL

9.1 Amendment or Termination.                 

The Company reserves the right to amend, modify, suspend or terminate this Plan
in whole or in part at anytime by action of its Board, to the extent permitted
under Section 409A of the Code. No amendment shall reduce the Account credited
to a Participant under this Plan as of the amendment date, except to the extent
that the Participant agrees in writing to such a reduction.

  9.2 Change of Control.    

Following a Change of Control (as that term is defined in the Employment
Agreement), the Plan shall be continued by the surviving entity, and the
participant’s rights under this Plan shall not be impaired without the consent
of the Participant.

13

--------------------------------------------------------------------------------

ARTICLE 10
GENERAL PROVISIONS

10.1 Payment to Minors and Incompetents.                 

If any Participant or Beneficiary entitled to receive any benefits hereunder is
a minor or is deemed by the Plan Administrator, or adjudged to be, legally
incapable of giving valid receipt and discharge for benefits received, benefits
will be paid to such person or institution as the Plan Administrator may
designate or to the duly appointed guardian of the Participant or Beneficiary,
as the case may be. Any payment so made shall be deemed to be in complete
discharge of the Participant or Beneficiary’s right to such payment under the
Plan.

  10.2 No Contract.    

This Plan shall not be deemed to create a contract of employment with any
Participant, nor shall any provision of the Plan alter in any way the rights and
responsibilities of the Company or any Participant under any employment
agreement entered into by the Company and a Participant.

  10.3 Use of Masculine and Feminine; Singular and Plural.    

Wherever used in this Plan, the masculine gender will include the feminine
gender and the singular will include the plural, unless the context indicates
otherwise.

  10.4 Non-Alienation of Benefits.    

No amount payable to, or held under the Plan for the account of, any Participant
or Beneficiary shall be subject in any manner to alienation, sale, transfer,
assignment, pledge, encumbrance, or charge, and any attempt to so anticipate,
alienate, sell, transfer, assign, pledge, encumber, or charge the same shall be
void. Nor shall any amount payable to, or held under the Plan for the account
of, any Participant or Beneficiary be in any manner liable for his debts,
contracts, liabilities, engagements, or torts, or be subject to any legal
process to levy upon or attach.

  10.5 Protective Provisions.    

Each Participant shall cooperate with the Company by furnishing any and all
information requested by the Company in order to facilitate the payment of
benefits hereunder, taking such physical examination as the Insurer may require
and such other relevant action as may be requested by the Plan Administrator. If
a Participant refuses to cooperate with any requirements reasonably imposed, the
Company shall have no further obligation to the Participant under the Plan,
other than payment to the Participant of the cumulative amounts previously
deferred by the Participant under the Plan.

14

--------------------------------------------------------------------------------


10.6 Governing Law.                 

The provisions of the Plan shall be interpreted, construed, and administered in
accordance with the laws of the State of North Carolina, except to the extent
federal law (including, but not limited to, ERISA) applies. ERISA will govern
all issues and matters relating to the Plan and shall preempt all state laws
relating to the Plan.

  10.7 Captions.    

The captions contained in the Plan are inserted only as a matter of convenience
and for reference and in no way define, limit, enlarge, or describe the scope or
intent of the Plan nor in any way affect the construction of any provision of
the Plan.

  10.8 Compliance with Section 409A of the Code.    

The Plan is intended to comply with Section 409A of the Code. Notwithstanding
any provision of the Plan to the contrary, the Plan shall be interpreted,
operated and administered in a manner consistent with this intent.

EXECUTED this ______ day of _____________, 2008 by the Company’s duly empowered
officer.

INVESTORS TITLE INSURANCE COMPANY

  ATTEST:    Signature   Title      Date  


15

--------------------------------------------------------------------------------